DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 04/26/2021. Claim 1 was canceled before. Claims 2-21 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
Claim Objections
Claims 7, 15 and 21 are objected to because of the following informalities: typographical error in lines 1-2 “to the upper tier or storage or to the lower tier of storage”.  Should read as “upper tier of storage”. Similar typographical error in lines 1-2 of claims 15 and 21. Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive.
Applicant argues, page 7 of the remarks, “Talagala does not disclose writing the ‘data of the page’ to ‘used logical block addresses of the file.’ Emphasis added.”

For example, Talagala teaches that a client 106 may request an operation to modify and/or overwrite the LID A with data X1, para 0075 and FIG. 1F. As illustrated in FIG. 3A, LIDs 322C may be reserved for a file 334C, para 0104 and FIG. 3A. A reserved LID may, or may not, correspond to data stored on a storage device 141, para 0052. LIDs may refer to logical block addresses (LBAs), para 0041. The LIDs represent LBAs that correspond to 512-bytes of storage blocks, para 0057. Since for a file 334C, a plurality of LIDs 322C may be reserved, para 0104 and FIG. 3A, writing and/or modifying an LID corresponding to a file is the same as writing and/or modifying a portion of the file.
Furthermore, LIDs refer to logical block addresses (LBAs), para 0041. Thus, when the client 106 requests an operation to modify and/or overwrite the LID A with data X1, para 0075 and FIG. 1E of Talagala, the client 106 is requesting to modify and/or overwrite an used LID (LBA).
Thus, as described further in detail in this Office Action, Talagala in combination with Eleftheriou teaches “[receiving/receive] a request to write data to a portion of a file,” “[determining/determine] whether the portion of the file is associated with existing data chunks,” “in response to [determining/a determination] that the portion of the file is associated with existing data chunks [determining/determine] that the existing data chunks are stored in an upper tier of storage and “in response to [determining/the determination] that the existing data chunks are stored in the upper tier of storage, [writing/write] the data to the upper tier of storage or a lower tier of storage based on the 
In view of the foregoing remarks, independent claims 2, 12, and 20 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 10, 12-16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Talagala et al. US 2015/0242309 (“Talagala”) in view of Eleftheriou et al. US 2012/0166749 (“Eleftheriou”).
As per independent claim 2, Talagala teaches A method (Methods for managing storage compression operations are disclosed, para 0024), comprising:
receiving a request to write data to a portion of a file (A client 106 may write data X0 to LID (logical identifier) A by issuing a write request through a storage interface 121, para 0074 and FIG. 1F. The client 106 may request an operation to modify and/or overwrite the LID A with data X1, para 0075 and FIG. 1F. As illustrated in FIG. 3A, LIDs 322C may be reserved for a file 334C, para 0104 and FIG. 3A. A reserved LID may, or may not, correspond to data stored on a storage device 141, para 0052. LIDs may refer to logical block addresses (LBAs), para 0041. The LIDs represent LBAs that correspond 
determining whether the portion of the file is associated with existing data chunks (Since a client 106 may write data to an LID, para 0074 and FIG. 1E, or, modify and/or overwrite data of the LID with new data, para 0075 and FIG. 1E, there is an implied determination by a storage module 120, paras 0074-0075, whether the LID is associated with existing data (modify and/or overwrite) or not associated with existing data (write));
in response to determining that the first portion of the file is not associated with existing data chunks, creating a first set of one or more data chunks (In response to the write request by the client 106 and the implied determination that the write request for the data X0 is a new write request, the storage module 120 may write the data X0 to storage unit 145 on a storage medium 140 and assign LID A to a storage location 145A thus creating an entry in the forward map 132. The data segment X0 may be appended (out-of-place write) sequentially, para 0074 and FIG. 1E);
writing the first set of one or more data chunks to the portion of the file (In response to the write request by the client 106 and the implied determination that the write request for the data X0 is a new write request, the storage module 120 may write the data X0 to storage unit 145 on a storage medium 140 and assign LID A to a storage location 145A thus creating an entry in the forward map 132. The data segment X0 may be appended (out-of-place write) sequentially, para 0074 and FIG. 1E); 
in response to determining that the portion of the file is associated with existing data chunks (The client 106 may request an operation to modify and/or overwrite the LID A with data X1, para 0075 and FIG. 1F. Thus, there is an implied determination that the write data X1 is associated with an existing LID A. The storage module 120 may service the request by writing the data segment X1 out-of-place and updating the forward map 132, para 0075 and FIG. 1E): determining that the existing data chunks are stored in an upper tier of storage (FIG. 1D illustrates a storage module 120 including storage medium 140. The write buffer 164, the read buffer 167, and the storage medium 140 together form a tiered storage as would be understood by those of ordinary skill in the art, paras 0056, 0061, and 0064. The write buffer 164 (mapped to an upper tier of storage) may be configured to buffer data for storage on the storage medium 140, para 0061 and FIG. 1D).
Talagala discloses all of the claimed limitations from above, but does not explicitly teach “based on an incoming access pattern” and “in response to determining that the existing data chunks are stored in the upper tier of storage, writing the data to the upper tier of storage or a lower tier of storage based on the incoming access pattern”.
However, in an analogous art in the same field of endeavor, Eleftheriou teaches based on an incoming access pattern (A determination is made at step 35 in FIG. 4, para 0039. If the determination is that the write data is sequential, then the write data is written to pages of hard disk drive. On the other hand, if the determination is that the write data is non-sequential, then the write data is written to pages of flash memory, para 0039 and FIG. 4);
in response to determining that the existing data chunks are stored in the upper tier of storage (By virtue of the nature of the internal SSD management operations, the identification of relatively static data is adaptive to overall data access patterns in the solid-state memory, in particular the total amount of data being stored and the comparative update frequency of different data. Relatively static data may be migrated out of the solid-state memory, para 0022), writing the data to the upper tier of storage or a lower tier of storage based on the incoming access pattern (A determination is made at step 35 in FIG. 4, para 0039. If the determination is that the write data is sequential, then the write data is written to pages of hard disk drive. On the other hand, if the determination is that the write data is non-sequential, then the write data is written to pages of flash memory, para 0039 and FIG. 4).
Given the teaching of Eleftheriou, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Talagala with “based on an incoming access pattern” and “in response to determining that the existing data chunks are stored in the upper tier of storage, writing the data to the upper tier of storage or a lower tier of storage based on the incoming access pattern”. The motivation would be that tiered storage is cost-effective and performance trade-offs may be made in a tiered storage, para 0009 of Eleftheriou.
As per dependent claim 3, Talagala in combination with Eleftheriou discloses the method of claim 2. Talagala may not explicitly disclose, but Eleftheriou teaches wherein the incoming access pattern is random (The write data may be determined to be non-sequential, para 0039 and FIG. 4).

As per dependent claim 4, Talagala in combination with Eleftheriou discloses the method of claim 3. Talagala may not explicitly disclose, but Eleftheriou teaches wherein the first set of the one or more data chunks are created on the lower tier of storage (If the determination is that the write data is non-sequential, then the write data is written to pages of flash memory, para 0039 and FIG. 4).
The same motivation that was utilized for combining Talagala and Eleftheriou as set forth in claim 3 is equally applicable to claim 4.
As per dependent claim 5, Talagala in combination with Eleftheriou discloses the method of claim 2. Talagala may not explicitly disclose, but Eleftheriou teaches wherein the incoming access pattern is sequential (The write data may be determined to be sequential, para 0039 and FIG. 4).
The same motivation that was utilized for combining Talagala and Eleftheriou as set forth in claim 2 is equally applicable to claim 5.
As per dependent claim 6, Talagala in combination with Eleftheriou discloses the method of claim 5. Talagala may not explicitly disclose, but Eleftheriou teaches wherein the first set of the one or more data chunks are created on the upper tier of storage (If the determination is that the write data is sequential, then the write data is written to pages of hard disk drive, para 0039 and FIG. 4).
The same motivation that was utilized for combining Talagala and Eleftheriou as set forth in claim 5 is equally applicable to claim 6.
wherein the data is written to the upper tier or storage or to the lower tier of storage based on whether one or more overriding conditions exist (Referring to FIG. 2d, a client 206 issues a request to modify and/or overwrite data associated with an LID with uncompressed data, paras 0075 and 0094. Before writing the uncompressed data to the storage medium, the data is compressed by a write processing module 162 of a storage tier, para 0061 and FIG. 1D).
As per dependent claim 8, Talagala in combination with Eleftheriou discloses the method of claim 7. Talagala teaches wherein the one or more overriding conditions include whether the existing data chunks correspond to a compressed group of data chunks (Referring to FIG. 2d, a client 206 issues a request to modify and/or overwrite data associated with an LID with uncompressed data, paras 0075 and 0094. Before writing the uncompressed data to the storage medium, the data is compressed by a write processing module 162 of a storage tier, para 0061 and FIG. 1D). 
As per dependent claim 10, Talagala in combination with Eleftheriou discloses the method of claim 7. Talagala teaches wherein the one or more overriding conditions include whether the existing data chunks are deduplicated (Data compression may include data de-duplication, para 0024).
As per claims 12-16 and 18, these claims are respectively rejected based on arguments provided above for similar rejected claims 2, 4, 6-8, and 10. For computer program product on a non-transitory computer readable storage medium, see para 0038 of Talagala.
.
 Claims 9, 11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Talagala in view of Eleftheriou and in further view of Wallace et al. US 9,514,146 (“Wallace”).
As per dependent claim 9, Talagala in combination with Eleftheriou discloses the method of claim 7. Talagala and Eleftheriou may not explicitly disclose, but in an analogous art in the same field of endeavor, Wallace teaches wherein in the event the existing data chunks correspond to a compressed group of data chunks, the data  is written to the upper tier of storage (Online data compression is performed, col 18 line 57. When sufficient data is collected for compression, compression is performed and the data is written to longer term storage (e.g., HDD or flash), col 19 lines 1-3).
Given the teaching of Wallace, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Talagala and Eleftheriou with “wherein in the event the existing data chunks correspond to a compressed group of data chunks, the data  is written to the upper tier of storage”. The motivation would be that compression enables representation of data with fewer bits, col 1 lines 30-33 of Wallace.
As per dependent claim 11, Talagala in combination with Eleftheriou discloses the method of claim 7. Talagala and Eleftheriou may not explicitly disclose, but Wallace teaches wherein in the event the existing data chunks are deduplicated, the data is written to the lower tier of storage (FIG. 24 illustrates a deduplication storage 
Given the teaching of Wallace, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Talagala and Eleftheriou with “wherein in the event the existing data chunks are deduplicated, the second portion of the write data corresponding to the file is written to a lower tier of storage”. The motivation would be that compression/deduplication enables representation of data with fewer bits, col 1 lines 30-33 of Wallace.
As per dependent claims 17 and 19, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 9 and 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132